Citation Nr: 1400300	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  08-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for status post (s/p) fracture, right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for an increased rating for the Veteran's right little finger disability.  The case comes to the Board from the RO in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 hearing.  A transcript of the proceedings has been associated with the claims file.

In February 2012, the Board denied a compensable evaluation for the right little finger disability, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2013 joint motion for remand (JMR), the Court vacated the Board's decision with respect to the right little finger disability, and remanded the matter for compliance with the terms of the JMR.  In June 2013, the Board remanded the claim to the RO for further development.  That development having been completed, this case is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records and a copy of a brief from the Veteran's representative.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.


FINDING OF FACT

The Veteran's s/p fracture of the right little finger is shown to produce continual pain that interferes with normal functioning, however, it is not shown to have resulted in any amputation or to present an exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for s/p fracture, right little finger are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353 -23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1) , which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel  issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit  reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in May 2007 which explained the parameters of VA's duty to assist the claimant with obtaining evidence in support of his claim.  The May 2007 letter also explained that in order to receive a higher rating for an already service connected disability, he needed to show that the disability got worse.  The May 2007 letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide various notices each claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, various private treatment records, and a transcript of the Veteran's testimony at the September 2011 hearing.  He was also afforded multiple examinations of his right little finger, which, together, fully documented the symptoms and functional effects of his right little finger disability.

For these reasons, the Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.  Also, the Board finds that there has been substantial compliance with the directives of the June 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased evaluation for his s/p fracture of the right little finger, and the Veteran volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

The Veteran contends that he should receive a compensable rating for his s/p fracture, right little finger.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, disabilities involving the right little finger can be evaluated under 38 C.F.R. § 4.71a, diagnostic code 5230, limitation of motion of the ring or little finger, which provides for a 0 percent rating for any limitation of motion; diagnostic code 5227, ankylosis of the ring or little finger, which provides for a 0 percent rating for favorable or unfavorable ankylosis; or diagnostic code 5156, which deals with amputations of the little finger.  Amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto is 10 percent disabling, and with metacarpal resection is 20 percent disabling.  These ratings are the same whether the finger is on the dominant or the non-dominant hand.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40  and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

In this case, VA and private treatment records do not show complaints or treatment that is specific to the right little finger. 

The Veteran was first examined in connection with this claim in June 2007. At that time, the Veteran reported that he fractured his right little finger while playing basketball some time while on active duty.  It was treated with a splint.  He complained of the joint being sore and having some pain with grip.  He denied flare ups of joint disease. 

It is somewhat unclear as to whether the Veteran is right or left handed as some documents refer to him as right handed and other documents refer to him as left handed but that he writes with his right hand. 

Examination of the right little finger and hand revealed full range of flexion in all of the Veteran's joints.  He was unable to fully extend the distal interphalangeal joint of the right little finger past about 45 degrees.  Passively, it can be straight so he does not have a flexion contracture.  X-rays of the right hand were completely normal and there was no evidence of a healed fracture.

The examiner opined that the Veteran had minimal impairment in regard to the right little finger.  He did not believe that the extensor tendon injury that he discovered at the examination occurred during the Veteran's active duty service in the early 1980s.  If it had occurred at that time the Veteran would have developed a flexion contracture by this time and this has not happened.  The examiner believed that even though the Veteran denied any injury after service, he in fact had an extensor tendon injury somewhere in the nearer past than the 1980s.  At any rate, his physical impairment in that regard is minimum and the examiner saw no impairment with regard to any old fractures of the right little finger.

The Veteran's right little finger was reexamined in January 2010.  At that time the Veteran reported that his finger felt stiff all the time.  The stiffness interfered with his typing at his job and decreased his productivity.  He reported that in the morning it takes approximately 1 hour for the stiffness in his right little finger to resolve.  He has pain in the right little finger approximately 40 percent of the time.  The Veteran denied flare ups related to his right little finger. 

Upon inspection of the hands, the right proximal interphalangeal (PIP) joint was larger than the left.  Palpation did not reveal any pain but enlargement was confirmed.  The skin was intact.  Range of motion appeared without pain.  No objective signs of pain were noted during range of motion testing.  With full extension the PIP joint had a loss of 26 degrees and the distal interphalengeal (DIP) joint had a loss of 14 degrees of extension.  Flexion was full, and the Veteran was able to touch his palm with his little finger.  However, when this was repeated serially the Veteran did not touch his palm with his little finger and missed it by about 2 millimeters.  This was therefore an intermittent problem. 

When the Veteran repeatedly opened and closed a fist there was a notable difference between the left and the right side.  On careful observation it was noted that there was space between the ring finger and the little finger on the right.  Further observation revealed that there was angulation toward the ulnar direction of 10 degrees of the PIP joint.  There was no significant rotation of the right little finger.  A neurological examination was normal.  The nail was intact without any pits on the right little finger.  An x-ray study of the right little finger revealed angulation of the finger at the PIP joint.  There was also periarticular swelling at the PIP joint that was chronic.

The examiner estimated the symptoms of the Veteran's right little finger disability as mild.  The examiner believed the Veteran's assertion that his right little finger was slowing him down at work.  He cannot use it the same as his left hand.  Nevertheless, it does function but the index, long, and ring fingers close toward the palm in a plane together and the little finger lags that frequently.

The Veteran's right little finger was again reexamined in October 2010.  At that time, the Veteran again reported that his right little finger disability interfered with his typing.  He reported overall good functional use of the hand but he did not feel the function in the right hand was as good as the left.

Examination of the right hand revealed no redness, heat, swelling, or deformity. There was no tenderness to palpation.  The Veteran made a good fist with his right hand. On range of motion testing the metacarpophalangeal (MP) joint of the little finger had 0 degrees of extension and 0-85 degrees of flexion.  The PIP joint had 0 degrees of extension and 0-95 degrees of flexion.  The DIP joint had an extensor lag of 30 degrees.  Passively, the Veteran had full extension of the DIP joint.  Flexion was 30 to 85 degrees.  There was no pain on motion.  There was no additional limitation after repetitive motion.  The Veteran could oppose the thumb to the fingertips but could touch only the radial aspect of the distal portion of the small finger with his thumb.  Grip strength was within normal limits.  Prior x-rays indicated that there was no acute fracture or dislocation detected.  There was felt to be some possible mild soft tissue swelling around the fifth digit.

At his September 2011 hearing, the Veteran testified that he could not use his right little finger to type.  It was stiff most of the time.  It did not close completely when he made a fist.  It affected the strength in his right hand.  It does not straighten out all the way.  Its main effect on the Veteran was interference with typing.  Every now and then he has a sharp aching pain in the finger.  However, it hurt basically all the time, especially during weather changes.  He does not use his right little finger to grip a knife.  It was difficult to tie his shoes without using his right little finger.

The Veteran was provided with an additional VA examination in June 2013.  At this examination, the examiner noted the Veteran's history of fracture of his right little finger in service.  It was noted that the Veteran was right-hand dominant.  No flare-ups affecting the functioning of the hand were reported.  There was some limitation of motion of the right little finger noted.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran was able to perform repetitive testing without any additional pain or loss of motion.  The examiner noted that there was functional loss of the right finger, which resulted from less movement than normal, weakened movement, incoordination, deformity, and lateral flaring of the finger at rest, but able to bring back into normal alignment with effort.  There was no pain or tenderness on palpation.  Hand strength was 5/5.  There was no reported ankylosis.  Imaging revealed a narrowing DIP joint of the fifth finger.  The examiner noted that the Veteran worked as a typist and had difficulty with using the little finger due to lack of coordination and has adapted to use the fourth finger instead, resulting in slower performance.  The examiner opined that the Veteran's right little finger impacts his ability to work in this regard.

Analysis

Based on the above, the Board finds that the Veteran's status post (s/p) fracture, right little finger meets the criteria for a 10 percent evaluation for the entire appeals period.  The Veteran's competent and credible statements regarding his experiencing of continual pain along with the evidence of functional impairment provided by VA examinations show that his condition warrants the minimum compensable evaluation for this disability in accordance with 38 C.F.R. § 4.59, in which it is stated the intention to recognize pain resulting in functional impact.

The Veteran is competent to report his symptoms, as pain is an observable symptom.  See Barr v. Nicholson, 21 Vet. App. 303 (2007 )(noting that lay testimony is competent to establish observable symptomatology).  Furthermore, the Board finds that the Veteran's statements are credible, as his complaints of continued pain have remained consistent in statements to the VA and his VA examiners.

Although the Board notes that the Veteran's VA examinations have not explicitly provided a finding that the Veteran's functional limitations are due to pain, it also notes that a contrary finding has also not been provided.  This is even despite the VA examiners of record having been made aware of the Veteran's claims of continual pain via a claims file review and interview with the Veteran in person.  As such, the Board finds that in light of this, the Veteran should be afforded the benefit of the doubt, as it has not been shown to the contrary, that his reported pain is responsible for his documented functional limitations, noted as stiffness, decreased work productivity, less movement than normal, weakened movement, incoordination, deformity, and lateral flaring of the finger at rest.  See Gilbert, 1 Vet. App. at 49.  Accordingly, the Board finds that, as the evidence has shown the Veteran's complaints of pain and evidence of functional limitations throughout the appeals period, an evaluation of 10 percent is warranted in accordance with 38 C.F.R. § 4.59.

In order to warrant the next higher evaluation of 20 percent, the evidence must show amputation with metacarpal resection.  C.F.R. § 4.71a, diagnostic code 5156.  Because the medical evidence of record has not at any time during the appeal period shown the presence of such an amputation, the Board finds that the Veteran is entitled to an evaluation of 10 percent, but no higher.  

The Board also finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The symptoms of pain, incomplete active extension, and stiffness of the finger are expressly contemplated by the rating schedule, which provides for a 10 percent rating based upon pain resulting in functional loss in accordance with 38 C.F.R. § 4.59.  At his VA examinations, it was noted that the degree of impairment experienced by the Veteran due to his right little finger symptoms was mild.  Moreover, there are no extraordinary factors such as repeated hospitalizations or marked interference with employment.  There is no evidence that the Veteran has ever been hospitalized during the relevant time period for his right little finger.  While the Veteran reported that he types somewhat slower than he otherwise would due to the stiffness in his finger, since he cannot use his right little finger to type, this is basically minimal interference with employment, which includes desk work and typing, and it does not rise to the level of marked interference.  The Veteran is able to do his job, just slightly more slowly than he perhaps otherwise might.


ORDER

Entitlement to a 10 percent evaluation, but no higher, for status post (s/p) fracture, right little finger is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


